Citation Nr: 0614649	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  02-11 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress (PTSD).

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active duty training from September 1986 to 
January 1987 and active military service from April 1987 to 
September 1992.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Atlanta, Georgia Regional 
Office (RO), which, in pertinent part, denied the veteran 
entitlement to service connection for PTSD and headaches.

This case was previously before the Board and, in April 2004, 
it was remanded to the RO for further development.  The case 
has since been returned to the Board and is now ready for 
appellate review. 


FINDINGS OF FACT

1.  The veteran did not serve in combat while in service, and 
the stressors claimed by the veteran are not corroborated by 
any supporting evidence.

2.  PTSD attributable to an in-service stressor is not 
persuasively demonstrated by the competent (medical) 
evidence.

3.  The evidence does not establish that the veteran has a 
chronic headache disorder; inservice headaches resolved 
without chronic residuals and current headaches are unrelated 
to service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.304(f) (2005).

2.  Headaches were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  The veteran's claim for service 
connection for disabilities, including headaches and PTSD was 
received in August 2000, prior to enactment of VCAA.  
Thereafter, the RO provided notice letters in May 2001, April 
2004, November 2004, and March 2006 explaining the various 
requirement of VCAA.  The various letters informed the 
veteran why the evidence on file was insufficient to grant 
the claims; what evidence the record revealed; what VA was 
doing to develop the claims; and what information and 
evidence was needed to substantiate her claims.  The VCAA 
letters specifically informed her of what she should do in 
support of the claims, where to send the evidence, and what 
she should do if she had questions or needed assistance.  
Clearly, from submissions by and on behalf of the veteran, 
she is fully conversant with the legal requirements in this 
case.  Thus, the content of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No further action is necessary for compliance 
with the VCAA.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  

In the present appeal, the veteran was also provided, by way 
of the March 2006 VCAA letter, with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  

Despite the late notice provided to the veteran on these 
latter two elements, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claims for service 
connection for PTSD and headaches, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of her 
claims, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, private and VA treatment records, as well as 
several VA examination reports.  The veteran has not 
identified any additional evidence pertinent to her claims, 
not already of record and there are no additional records to 
obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110,1131 (West 2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303 
(2005).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2005).  

If, however, there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994); Zarycki v. Brown, 
6 Vet. App. 91, 99 (1993).  The veteran's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

If the diagnosis of a mental disorder does not conform to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Psychiatric Disorders, Fourth Edition (DSM-IV), or 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.  38 C.F.R. § 4.125(a) (2005).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 
38 C.F.R. § 3.102 (2005).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

Post-Traumatic Stress Disorder - Factual Background and 
Analysis

The evidence indicates that the veteran did not receive any 
awards or decorations for valor, combat experience, combat 
injuries, or otherwise show that she had actual combat with 
the enemy.  By her own admission, the appellant saw no 
combat.  Further her DD Form 214 shows no certificate or 
awards denoting participation in combat, and her military 
occupational specialty (material storage and handling 
specialist) does not suggest that she served in combat.  The 
Board concludes, therefore, that the veteran did not 
participate in combat while in service and that corroborating 
evidence of the claimed events having actually occurred is 
required to support her claim.  Doranv. Brown, 6 Vet. App. 
283 (1994).

The veteran does not alleged any specific stressors in 
service but has stated that while in Saudi Arabia she had 
concerns of being raped by a Saudi as she was aware of "some 
cases of possible rape."  She also has reported that several 
of her service colleagues reported to her seeing dead bodies 
of Saudis at the side of the road on returning to her base.  

A VA psychiatric examination was conducted in June 2001.  The 
psychologist who evaluated the veteran indicated that the 
claims folder was not available for review.  The veteran gave 
a history of having lost a child shortly after birth.  When 
asked to describe her most stressful events in service, she 
recalled that when a group of her company returned to base, 
they described to her the bodies at the sides of the road.  
She did not see the bodies.  She expressed fear of being 
raped by a Saudi.  The examiner stated that she did not 
clearly identify the stressor.  Post-traumatic stress 
disorder was diagnosed, but the examiner did not attribute it 
to any particular events.

VA outpatient treatment records dated from 2001 to November 
2005 include diagnoses of major depression, dysthymia, and 
anxiety, but there is no diagnosis  of PTSD mentioned inn 
those records.

On her most recent PTSD examination in October 2005, she 
reported that her stressor for PTSD was being "scared" 
while in Desert Storm.  Here we note that the events 
identified by the veteran as stressors were not personally 
experienced, witnessed, or confronted by her.  The diagnosis 
was depression.  

On several occasions, the RO contacted the veteran in an 
attempt to verify the claimed stressor.  The veteran did not 
respond.

The evidence has been reviewed.  The veteran's personal 
accounts of her stressful experiences, to the extent that 
they have been stated by the veteran, while in the military 
are not independently supported and her account of events are 
unverifiable.  Here the Board observes that any attempt to 
corroborate the veteran's alleged stressor by her service 
department would be unsuccessful due to the anecdotal nature 
of the stressor (the veteran having failed to respond to a 
request to provide additional information, which might 
provide the specific dates and/or persons involved).  The 
Board finds, therefore, that the claim is not supported by 
corroborating evidence that the veteran experienced an in-
service stressor. 

Mere contentions of the veteran, no matter how well meaning, 
without supporting medical evidence that would etiologically 
relate the condition with conditions documented while in 
service, or service in general, is not competent medical 
evidence.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a lay 
person is generally not capable of opining on matters 
requiring medical knowledge").  Simply stated, the veteran 
does not have the medical expertise to diagnose PTSD and 
relate it to described incidents during service.  
The medical evidence reflects a diagnosis of PTSD, which has 
been attributed to the veteran's alleged experiences in 
service.  The diagnosis was, however, based on the veteran's 
reported history that is not supported by any corroborating 
evidence.  Because the diagnosis was based on reported 
history, rather than documented history, the medical evidence 
reflecting that diagnosis is not probative for the purpose of 
adjudicating the veteran's claim for service connection for 
PTSD.  See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (a 
medical opinion that is based on the veteran's recitation of 
service history, and not his documented history, is not 
probative).

In summary, the evidence is insufficient to show that the 
veteran served in combat, and her claimed stressors are not 
corroborated by credible supporting evidence.  In addition, 
because her claimed stressors are not corroborated, a 
substantiated diagnosis of PTSD which could be related to a 
service event has not been established.  The Board finds, 
therefore, that the criteria for a grant of service 
connection are not met, and that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for PTSD.

In reaching this decision the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b); however, as the 
preponderance of the evidence is against the veteran's claim 
for service connection, such statue is not for application in 
this case.

Headaches- Factual Background and Analysis

In statements on file the veteran argues that she had a 
number of headaches throughout her service career, which have 
continued subsequent to service.

Service medical records show that in February 1989 the 
veteran was evaluated for complaints of headaches, which were 
diagnostically assessed as sinusitis related.  In November 
1989 she complained of further headaches as well as nausea 
and dizziness following a series of injections for typhoid 
and flu.  Immunization reaction was diagnosed.  On her March 
1992 medical examination for service separation the veteran 
reported a history of frequent migraine headaches.

On her initial post service VA examination in May 2001, the 
veteran complained of recurrent migraine headaches.  
Following a physical examination, chronic migraine headaches 
with a normal examination was the diagnosis.

VA outpatient treatment records record the veteran's report 
that she is taking diet pills prescribed by a private 
physician, which have caused her to have headaches.  She said 
that she never had the headaches before she started the diet 
pills and was now taking Imitrex for these headaches.  When 
seen in a VA outpatient clinic in October 2004 for stress, it 
was noted that the veteran takes over the counter medications 
for headaches.  Mild headaches with stress was the pertinent 
diagnosis.

On her VA examination in October 2005, the veteran made no 
complaints of headaches.  She did report experiencing mild 
headaches when under stress and that such headaches occur a 
couple of times per month.  She said that her headaches do 
not interfere with activities of daily living.  No history of 
migraine headaches with negative clinical evaluation was the 
diagnosis.

A longitudinal review of the record reveals that the veteran 
was seen for headaches while in service.  Nevertheless, the 
evidence, including chronological service medical records 
compiled thereafter and findings from post service VA 
examinations and outpatient progress notes do not establish 
that the veteran has a chronic headache condition related to 
service.  Rather, the headaches in service appear for the 
most part to be related to episodes of sinusitis and to be 
acute and transitory events and not representative of any 
chronic pathology.  The veteran's post service headaches as 
evidenced by her recent outpatient treatment records and VA 
examination in October 2005 are a side effect of diet pills 
or are stress related and not linked to the headaches noted 
in service.  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  In this case, although the appellant 
alleges that her present headaches are a continuation of 
those experienced in service, she is not a physician.  
Furthermore, no physician has related her inservice headaches 
to her present problems with headaches.  As such, the Board 
determines that there is no reasonable basis to establish 
service connection for headaches.   


ORDER

Service connection for PTSD is denied.

Service connection for headaches is denied.




____________________________________________
RENÉE PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


